Opinion issued May 7, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00961-CV
                            ———————————
                           MI SONG YUN, Appellant
                                         V.
               MOHAMED AKA ANDREW HAJALI, Appellee


                    On Appeal from the 310th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-27741


                          MEMORANDUM OPINION

      Appellant, Mi Song Yun, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE §§ 51.207, 51.941(a), 101.041; Fees Charged in the Supreme Court, in

Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District
Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has

not paid or made arrangements to pay the fee for preparing the clerk’s record. See

TEX. R. APP. P. 37.3(b).

      This case was abated and remanded for the trial court to determine whether

appellant is indigent and entitled to proceed with this appeal without payment of

costs. The district court clerk subsequently filed a supplemental clerk’s record

containing an order from the trial court finding that appellant is not indigent.

Accordingly, our Court reinstated the appeal and ordered appellant to pay the

appellate filing fee and the fee for preparation of the clerk’s record within 30 days

or the appeal would be dismissed. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c). After

appellant failed to pay the fees by the deadline established in our order, appellee

filed a motion to dismiss the appeal and, pursuant to Texas Rule of Appellate

Procedure 45, requests damages for the filing of a frivolous appeal. Appellant did

not adequately respond to our order or appellee’s motion to dismiss.

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We deny appellee’s request for damages. We dismiss any other pending

motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Higley, and Landau.




                                         2